                              Case 1:18-cr-00015-AKH Document 698
                                                              697 Filed 07/16/20 Page 1 of 1


                                                    LEVITT & KAIZER
                                                    ATTORNEYS AT LAW
RICHARD WARE LEVITT*                                 40 F U L T O N S T R E E T                    TELEPHONE
rlevitt@landklaw.com                                                                             (212) 480-4000
                                                          23 r d F L O O R
NICHOLAS G. KAIZER*                              NEW YORK, NEW YORK 10038-5077
                                                                                                    FACSIMILE
nkaizer@landklaw.com
                                                                                                 (212) 480-4444
ZACHARY SEGAL
EMILY GOLUB
  of counsel
emilygolublaw@gmail.com

*   ADMITTED IN NY, FLA., AND D.C.




                                                              July 16, 2020
                Honorable Alvin K. Hellerstein
                United States District Judge                              The request is so ordered.
                Southern District of New York
                500 Pearl Street                                          Alvin K. Hellerstein /s/
                New York, NY 10007                                        July 16, 2020

                                                      Re:     United States v. Castelle,
                                                              18 Cr. 15 (AKH)


                Dear Judge Hellerstein:

                       We represent Eugene Castelle who was released to home conferment
                pending appeal. He has been out twice for Coronavirus testing since his since his
                April 3, 2020 release from custody. Mr. Castelle has a dental abscess and would
                like to visit his long-time dentist, Alvin Jacobs, in Ft. Lee, NJ. He is attempting to
                get an appointment for Tuesday, July 21, 2020. If approved, Mr. Castelle will go
                to the dentist and then straight home, making no stops in between. The
                government does not object to this application.

                                                              Respectfully submitted,




                                                              Richard Levitt


                cc: AUSA Jacob Fiddelman
                    Pretrial Services Officer Ashley Cosme
